Name: Regulation (EEC) No 1473/69 of the Commission of 24 July 1969 amending Regulation No 470/67/EEC as regards new varieties produced in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 351 29.7.69 Official Journal of the European Communities No L 185/1 REGULATION (EEC) No 1473/69 OF THE COMMISSION of 24 July 1969 amending Regulation No 470/67/EEC as regards new varieties produced in the Community Whereas the Management Committee for Cereals has not issued an Opinion within the time limit set by its Chairman; HAS ADOPTED THIS REGULATION : Article 1 Regulation No 470/67/EEC shall be amended as follows : 1 . In Article 4 (3 ), the phrase 'Annexes I to IV' shall be substituted for ' Annexes I to V'. 2. The following shall be substituted for the Table in Annex I : THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 359/67/EEC1 of 25 July 1967 on the common organisation of the market in rice, as last amended by Regulation (EEC) No 1603/68,2 and in particular Article 3 (5 ) thereof; Whereas new varieties of rice are now produced in the Community which are not among the Community-grown varieties listed in Commission Regulation No 470/67/EEC3 of 21 August 1967 on the taking over of paddy rice by intervention agencies, and fixing the corrective amounts, price increases and reductions applied by them, as amended by Regulation (EEC) No 937/684 ; whereas it is therefore necessary to include them taking into account the actual differences between their quality and that of the varieties already listed in that Regulation ; Whereas, when classifying the new varieties and determining the corrective amounts , the fact that some of these are of better quality than other existing varieties should be taken into account; whereas, furthermore, in order to take into account the present yield of certain varieties, the yield requirements necessary for intervention should be increased for these varieties ; Whereas there was an error, which should be corrected, in the reference made to the Annexes in Article 4 (3 ) of the above-mentioned Regulation ; Quality Corrective amount in u.a . per 100 kg paddy rice Type A : Ardizzone, Carola, CÃ ©sariot, Novilla, Roncarolo, Rosa Marchetti , Stirpe 136 0-55 Type B : INRA 68/1 , Maratelli , Precoce Rossi , Romeo, Vialone nano 0-80 Type C : Baldo, Gigante Vercelli , Razza 77, Redi , Rialto, Ringo, Roma (or R 264), Vialone 1-20 Type D : ArlÃ ©sienne, Ribe (or R 265), Rizzotto 1-60 Type E : Arborio 1-80 Type F : Anseatico, Carnaroli, Italpatna, RB (or Renaldo Bersani) 2 00 Type G : INRA 68/2 2-50 1 OJ No 174 , 31.7.1967, p. 1 . 2 OJ No L 253 , 16.10.1968 , p . 5 . 3 OJ No 204, 24.8.1967, p. 8 . 4 OJ No L 162 , 11.7.1968 , p. 12 . 352 Official Journal of the European Communities 3 . The following shall be substituted for the second Table in Annex III Quality Yield in whole grÃ ¡in Overall yield Americano 1600, Balilla , Balilla GG, Monticelli , Pierrot, Raffaello 63% 71% Ardizzone, Carola, INRA 68/1 , Novilla, Rosa Marchetti , Stirpe 136 60% 70% Anseatico , ArlÃ ©sienne, Baldo , Italpatna, RB (or Renaldo Bersani), Redi, Ribe (or R 265), Rialto, Ringo, Rizzotto, Roma (or R 264), Romeo 59% 70% INRA 68/2 58% 68% CÃ ©sariot, Maratelli , Precoce Rossi , Roncarolo, Vialone, Razza 77, Gigante Vercelli 56% 68% Arborio, Carnaroli , Vialone nano 55% 70% Article 2 This Regulation shall enter into force on 1 September 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1969. For the Commission The President Jean REY